Both parties to an action for a separation appeal from an order fixing temporary alimony and a counsel fee. Order modified on the facts by striking from the first ordering paragraph the figure $150, and substituting in place thereof the figure $300; and by striking out the third ordering paragraph and substituting therefor a provision that defendant pay to plaintiff, at the office of her attorney, $300 for a counsel fee and the expenses of the litigation, on or before June 30, 1941. As so modified, the order is affirmed, with ten dollars costs and disbursements to plaintiff. Under the circumstances disclosed in the record, the increase of the amount of counsel fee is in order. The arrears in alimony payments, if any, are directed to be paid within ten days from the entry of the order hereon. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.